 



Exhibit 10.1
[Bally Total Fitness Letterhead]
________, 2007
[Name]
[Title]
[Address]
     Re: Restructuring Transaction Bonus
Dear [   ]:
     As you know, the board of directors of Bally Total Fitness Holding
Corporation (“Bally”) has determined that it is in the best interests of Bally
and its shareholders to explore the possibility of accomplishing a
Restructuring. In that regard, in order to incentivize you to assist Bally in
accomplishing such Restructuring, Bally has determined to grant you a
Restructuring Transaction Bonus (the “Restructuring Bonus”) subject to the terms
and conditions set forth in this Letter Agreement.
     A. Restructuring Transaction Bonus
     You will be eligible for a Restructuring Bonus equal to $[ ] (less
applicable tax withholding thereon), subject to adjustment provided below in the
event that:
     (i) the Restructuring occurs;
     (ii) you have performed your obligations under this Letter Agreement and,
if applicable your employment agreement with Bally, and are not in breach of any
of the terms hereof or thereof; and
     (iii) you are employed by Bally on the Effective Date, or your employment
has been terminated by Bally without Cause or you resign for Good Reason within
the six-month period prior to the Effective Date.
     B. Reduction of Restructuring Bonus
     If the Restructuring has not occurred by September 30, 2007 the
Restructuring Bonus will be reduced by 15% for each month by which the Effective
Date is after September 30, 2007; provided that the Effective Date occurs by
December 31, 2007. If the Effective Date does not occur by December 31, 2007,
then the Restructuring Bonus shall be reduced by 10% for each month by which the
Effective Date is after December 31, 2007; provided that no such

 



--------------------------------------------------------------------------------



 



reductions shall occur if the Effective Date is after February 29, 2008.
Schedule I attached hereto sets forth the calculation of each such reduction.
     C. Payment of the Restructuring Bonus.
     If payable, the Restructuring Bonus will be paid as soon as practicable
following the Effective Date, but not later than March 15th of the year
following the year in which the Effective Date occurs.
     D. Definitions
     “Cause” shall have the meaning set forth in any employment agreement that
you have entered into with Bally prior to the date hereof, and if you have not
entered into an employment agreement shall mean a termination of your employment
by Bally due to your (i) conviction of a crime, including by a plea of guilty or
nolo contendere, involving theft, fraud, perjury, or moral turpitude;
(ii) intentional or grossly negligent disclosure of confidential or trade secret
information of Bally to anyone not entitled to such information; (iii) omission
or dereliction of any statutory or common law duty of loyalty to Bally;
(iv) failure to cure a material violation of Bally’s Code of Conduct or any
other written policy of Bally within thirty (30) days following Bally’s written
notice to your of such material violation and the steps required by you to
effect such cure; or (v) repeated failure to carry out the material components
of your duties despite specific written notice to do so by Bally.
     “Effective Date” means the date of effectiveness of the plan of
reorganization which is the subject of the Restructuring.
     “Good Reason” shall have the meaning set forth in any employment agreement
that you have entered into with Bally prior to the date hereof, and if you have
not entered into an employment agreement shall mean the occurrence of any of the
following events without your express written consent: (i) the assignment to you
of any duties that are materially inconsistent with your position (which may
include status, offices, titles, and reporting requirements), authority, duties,
or responsibilities, which results in a material reduction in your position or
authority; (ii) a reduction in your base salary; or (iii) a change in your
principal work location to a location that is more than twenty (20) highway
miles from your principal work location on the date hereof, and increases your
commuting distance in highway mileage. However, regardless of whether the
foregoing definition or a definition in your employment agreement applies, prior
to terminating for Good Reason, you must provide Bally with notice of Good
Reason within thirty (30) days of any event giving rise to Good Reason, and
Bally shall have thirty (30) days in which to remedy any such event. If you do
not give notice of Good Reason within thirty (30) days of an event giving rise
to Good Reason, then you will not be eligible to terminate for Good Reason.
     “Restructuring” will occur at the time of the consummation of a plan of
reorganization filed under Chapter 11 of the U.S. Bankruptcy Code as to which
the Company is a debtor.

2



--------------------------------------------------------------------------------



 



     E. Other Terms
     In consideration of the agreements of Bally set forth in this Letter
Agreement, you agree to promptly comply with the reasonable requests of and
provide reasonable assistance to Bally and its representatives in connection
with the Restructuring.
     This Letter Agreement shall be governed in accordance with the laws of the
Sate of Illinois and the exclusive jurisdiction for enforcing this Letter
Agreement shall be the federal and/or state courts located in Cook County,
Illinois. Each of the parties to this Letter Agreement specifically waives all
rights to a jury trial in connection with this Letter Agreement and any disputes
arising hereunder. Exercise by any party hereto of a remedy set forth in this
Letter Agreement shall not constitute an election of remedies. In the event that
you are awarded any damages for breach of the Letter Agreement by Bally, such
damages shall be limited to contractual damages and shall exclude (a) punitive
damages and (b) consequential and/or incidental damages (e.g., lost profits and
other indirect or speculative damages). This Letter Agreement may be executed in
one or more counterparts.
     Except as expressly set forth in this Letter Agreement or as required to be
modified pursuant to the terms hereof, this Letter Agreement does not revoke,
replace, modify, change or supercede the terms and conditions set forth in your
employment agreement with Bally.
     Please indicate your acceptance and agreement with the terms of this Letter
Agreement by signing and dating where indicated below.

            Sincerely,
      BALLY TOTAL FITNESS HOLDING CORPORATION
      By:         Name:         Title:        

     
Accepted and agreed to:
   
 
   
 
   
 
   
 
  Date

3